Motion for stay of proceedings pending appeal to this court from a judgment of foreclosure granted on the following terms and conditions: 1. That within 10 days of the date of this decision the defendant-appellant provide security in the amount of ($1,000) to safeguard plaintiff-respondent against waste. 2. That the record on appeal and the brief of the defendant-appellant be filed in this court on or before August 15, 1966 and the brief of plaintiff-respondent be filed 30 days thereafter, the appeal to be added to the calendar and argued at a term of this court commencing September 7, 1966. Gibson, P. J., Herlihy, Taylor, Aulisi and Staley, Jr., JJ., concur.